Case: 21-50196     Document: 00516301513         Page: 1     Date Filed: 04/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 29, 2022
                                  No. 21-50196                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Gregorio Macias-Munoz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:92-CR-132-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jesus Gregorio Macias-Munoz, federal prisoner # 62259-080, appeals
   the district court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for
   compassionate release.    He contends that the district court abused its
   discretion by improperly relying on the policy statement in U.S.S.G. § 1B1.13


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50196      Document: 00516301513           Page: 2    Date Filed: 04/29/2022




                                     No. 21-50196


   to determine that he failed to show extraordinary and compelling reasons
   warranting relief. See United States v. Shkambi, 993 F.3d 388, 392-93 (5th Cir.
   2021). In addition, Macias-Munoz argues that the district court did not
   independently consider the 18 U.S.C. § 3553(a) factors and contends that the
   district court should have given more weight to factors that tilted in his favor.
          Here, the court adequately considered Macias-Munoz’s arguments,
   and the record supports its conclusion that the § 3553(a) factors weighed
   against release. See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965
   (2018). Macias-Munoz has not shown that the district court abused its
   discretion in denying relief. See United States v. Chambliss, 948 F.3d 691, 693
   (5th Cir. 2020). Because the district court’s independent § 3553(a) analysis
   supports the dismissal, it is unnecessary to consider Macias-Munoz’s
   arguments challenging the district court’s conclusion that he failed to show
   extraordinary and compelling reasons warranting relief. See United States v.
   Jackson, 27 F.4th 1088, 1093 n.8 (5th Cir. 2022); Ward v. United States, 11
   F.4th 354, 360-62 (5th Cir. 2021). Accordingly, the judgment of the district
   court is AFFIRMED.




                                          2